            Case 7:20-mj-09949-UA Document 3 Filed 09/21/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 18, 2020

 VIA EMAIL
 Honorable Paul E. Davison
 United States District Judge
 United States District Court for the Southern District of New York
 300 Quarropas Street
 White Plains, New York 10601

        Re:        United States v. Sequamn Storts, 20 MJ 9949

 Dear Judge Davison:

        The Government respectfully requests that the complaint in the above-reference case be
 unsealed as the defendant has now been arrested and presented on the complaint.


So Ordered. 9/21/20.
                                             Very truly yours,

                                             AUDREY STRAUSS
                                             Acting United States Attorney



                                         by: _/s/ Courtney L. Heavey_________
                                             Courtney L. Heavey
                                             Assistant United States Attorney
                                             (914) 993-1927
